Citation Nr: 1453055	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for chronic headaches, residuals of a concussion?

2. What evaluation is warranted for residuals of a sprained right second toe? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to June 1991; from May to August 1994; from January to October 2003; and from June 2004 to May 2005.  He also served in the reserves.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Regional Office in Cleveland, Ohio.  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.

In March 2009, a hearing was held before the undersigned at the Pittsburgh, Pennsylvania Regional Office.  A transcript of that hearing is of record.

The Board has reviewed the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system and has included evidence pertinent to the appeal in the decision therein.

In October 2009, February 2012, May 2013 and December 2013, the Board remanded the issues for further development.  


FINDINGS OF FACT

1.  From June 1, 2005 to July 21, 2010, chronic headaches, residuals of a concussion, were not manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months.  

2.  From July 22, 2010 to July 17, 2013, chronic headaches, residuals of a concussion, were manifested by migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months, but not by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

3.  Since July 17, 2013, chronic headaches, residuals of a concussion, have been manifested by impaired memory, attention, concentration and/or executive functions.

4.  From June 1, 2005 to August 18, 2013, sprained right second toe was manifested by no more than mild disability.  

5.  Since August 19, 2013, sprained right second toe has been manifested by no more than moderate disability.  


CONCLUSIONS OF LAW

1.  From June 1, 2005 to July 21, 2010, the criteria for an initial evaluation higher than 10 for percent for chronic headaches, residuals of a concussion, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp 2013); 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100 (2008, 2013).  

2.  From July 22, 2010 to July 17, 2013, the criteria for an initial evaluation of 30 percent for chronic headaches, residuals of a concussion were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100.  

3.  Since July 16, 2013, the criteria for an initial evaluation higher than 40 percent for chronic headaches, residuals of a concussion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100.  

4.  From June 1, 2005 to August 18, 2013, the criteria for an initial compensable evaluation for sprained right second toe were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5283 (2014).

5.  Since August 19, 2013, the criteria for an initial evaluation higher than 10 percent for sprained right second toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5283.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2005 and March 2006, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of  "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Chronic headaches, residuals of a concussion

The Veteran was granted entitlement to service connection for chronic headaches, residuals of a concussion, in a July 2006 rating decision.  He appeals the initial assigned ratings.  His disability is currently rated as 10 percent disabling from June 1, 2005 to July 21, 2010 and 40 percent thereafter under Diagnostic Codes 8045-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 8045 represents residuals of traumatic brain injuries, while Diagnostic Code 8100 addresses headaches.  38 C.F.R. § 4.124a.

The criteria for evaluating residuals of traumatic brain injury were revised in 2008.  Those revisions, however, apply only to applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008).  Hence, the revised regulation is not for application in this case unless the Veteran asks that his case be reviewed under the revised criteria.  The Board finds that the Veteran has requested review of the claim under the revised criteria by his statements and contentions. Accordingly, the Board will evaluate the claim under the new regulations for rating traumatic brain injuries.  

Under the new version of Diagnostic Code 8045, however, benefits cannot be granted prior to the October 23, 2008, effective date of that version.  Therefore, in this case, prior to October 23, 2008, the Board may apply only the previous rating criteria.  As of October 23, 2008, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  The Board also notes that under the old criteria, the maximum evaluation was 10 percent in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  As the Veteran is at the maximum allowed without evidence of multi-infarct dementia, further discussion of the old rating criteria is not warranted.  

Under the current Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from a traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  (Hereinafter "table.") 

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  The rater is instructed to evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table.  However, the rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the table. 

Further, the rater is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a traumatic brain injury Not Otherwise Classified." 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, such should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Additionally, the rater is to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to an injury classification made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

Initially, the Board finds that a rating higher than 10 percent disabling for chronic headaches, residuals of a concussion, was not warranted from June 1, 2005 to July 21, 2010 under either Diagnostic Code 8045 or 8100.  In this regard, the Board notes that the Veteran was not afforded a traumatic brain injury examination during this period.  Further, the available evidence does not allow the Board to assign a rating under Diagnostic Code 8045.  

The Board, however, has considered whether a higher evaluation is warranted under Diagnostic Code 8100 for evaluating migraine headaches.  During the July 2005 VA examination, it was noted that the Veteran suffered three concussions between June 2004 and June 2005.  The Veteran reported that he had a few headaches per week that usually lasted to a half hour.  The headaches were not accompanied by vomiting, nausea, light sounds, sensitivities, aura or numbness.  Examination revealed no long term residuals of the concussion.  The Veteran reported difficulty with memory, concentration and attention in April 2007.  

In October 2007, private physician Dr. F stated that the Veteran had severe posttraumatic migraines.  The Veteran reported headaches occurring three or four times a week in his March 2009 hearing.  It was indicated that the headaches were accompanied by sensitivity to light.  He also reported memory problems as a residual of his concussion.  An April 2010 VA examination revealed complaints of headaches with occasional nausea.  The headaches came about two to three times a week.  There was sensitivity to light and sound with the headaches.  He denied incapacitation with the headaches if he had to work.  He denied functional loss with the headaches but reported fatigue.  His headaches were found to be nonmigrianous.  

From June 1, 2005 to July 21, 2010, the Veteran's headaches were shown to occur three to four times a week with occasional sensitivity to light and sound.  His headaches were not associated with vomiting, nausea, light sounds, aura or numbness, and no functional limitations were shown during this period of time.  The evidence also shows that his headaches were found not judged to be migraine headaches during this term.  While the Veteran has provided evidence regarding the frequency and duration of his headaches, the next higher evaluation under Diagnostic Code 8100, however, requires characteristic migraine like prostrating attacks occurring on an average once a month over the last several months.  At worst, the evidence shows headaches on average about three to four times per week.  Although the evidence shows that the Veteran had headaches, characteristic migraine like prostrating attacks occurring on average once a month over the last several months were not shown by the evidence from June 1, 2005 to July 21, 2010.  

The Board, however, finds that a rating of 30 percent for chronic headaches, residuals of a concussion was warranted from July 22, 2010 to July 17, 2013 under Diagnostic Code 8100.  During this time, the Veteran's headaches were manifested by more than frequent headaches as well as by headaches associated with nausea, dizziness, and an aversion to light and sound.  During the July 2010 VA examination the Veteran reported having headaches up to four times a week usually in the evenings.  They lasted about two hours according to the Veteran.  The headaches were associated with nausea, dizziness and an aversion to light and sound.  The VA examiner noted that it was impossible to separate the Veteran's post traumatic migraine headaches from his cervical spine disability or his in service head injuries.  

During the March 2012 VA examination, the Veteran reported headaches associated with photophobia, phonophobia and nausea at least 12 days a month.  He also reported at least 25 days out of the month he experienced headaches which may be disabling.  He denied aura with his headache but reported blurry vision and sometimes dizziness.  Clinical findings were consistent with chronic migraines according to the VA examiner.  These findings warrant a 30 percent rating under Diagnostic Code 8100 for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  The Board, however, notes that an evaluation higher than 30 percent is not warranted for this period of time.  

In this regard, while the record reflects persistent headaches that certainly are disabling, there is no evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during this period of time.  Rather, despite his symptoms, the Veteran continued to work as a correctional officer.  Further, the July 2010 VA examiner found that the Veteran was fully employable.  The Board finds that while a 30 percent rating is warranted during this time, neither the lay or medical evidence demonstrates that the criteria for a 50 percent evaluation have been met.

The Board considered whether a higher rating is warranted under Diagnostic Code 8045 during this period of time.  Based on the July 2010 VA examination, a level of impairment of "1" has been assigned for evidence such as a complaint of mild loss of memory, attention, concentration, or executive functions, but without objective evidence on testing.  A level of impairment of "0" has been assigned for judgment, social interaction, orientation, motor activity, visual spatial orientation and communication as such were deemed normal on examination.  A level of impairment of "0" has also been assigned for no showing of neurobehavioral effects and/or subjective symptoms.  While he had some neurobehavioral symptoms of irritability such appeared to be related to his posttraumatic stress disorder.  From July 22, 2010 to July 17, 2013, the evidence is against a finding of a level of impairment of "2" for any of the facets under Diagnostic Code 8045.  Accordingly, a rating of 30 percent but no higher is warranted for chronic headaches, residuals of a concussion from July 22, 2010 to July 17, 2013.  

Since July 18, 2013, the Board finds that a rating of 40 percent but no higher is warranted.  To that end, the October 2013 VA examination, assigned a level of impairment of "2" for memory, attention, concentration, executive functions facet.  The VA examiner found evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment..  The VA examiner also found three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships, which results in a level of impairment of "1."  A level of impairment of 0 has been assigned for judgment, social interaction, orientation, motor activity, visual spatial orientation and communication as such were deemed normal on examination.  A level of impairment of "0" also has been assigned for no neurobehavioral effects.  His consciousness was normal.  The highest level of severity for any facet as determined by this examination is "2." Accordingly, under Diagnostic Code 8045, a 40 percent rating but no higher is warranted based upon the highest severity level of "2," which was assigned for memory, attention, concentration and executive functions.  

With regards to his headaches, at the July 2013 VA examination the Veteran reported headaches associated with nausea, dizziness and an aversion to light and sound.  He was diagnosed with traumatic brain injury and migraine headaches.  Objective evidence on testing revealed mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment.  He was also diagnosed with migraine including migraine variants.  The Veteran described post concussive daily headaches.  The headaches were associated with pain, sensitivity to light and sound, nausea, vomiting and cervical pain.  

The VA examiner found that the Veteran had characteristic prostrating attacks of migraine pain more frequently than once per month as once a week he has to lie down for 30 to 45 minutes.  The VA examiner, however, did not find very frequent prostrating and prolonged attacks of migraine pain.  It was also noted that the Veteran's condition did not have an impact on his ability to work.  In light of the evidence summarized above, the Board finds a 50 percent rating is not warranted under Diagnostic Code 8100 as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability is not shown.  

With regard to the Veteran's symptoms of memory loss and irritability, the Board notes that service connection already has been established for posttraumatic stress disorder (PTSD).  The Veteran's emotional/behavioral dysfunction is contemplated in the rating criteria for PTSD and evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (The evaluation of the same disability under various diagnoses is to be avoided.)  

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  Neither the Veteran nor the evidence suggests sensory impairments or the need for aid and attendance during this period.  While he reported some loss of libido in July 2010, he denied erectile dysfunction.  As such special monthly compensation is not warranted during any period discussed above.  It is also noted that the July 2013 VA examiner listed headaches as the only residual and it was found that the Veteran did not have residual conditions attributable to the traumatic brain injury that impacted his ability to work.  

Residuals of a sprained right second toe

The Veteran was granted service connection for sprained right second toe in a July 2006 rating decision.  His disability is rated as noncompensable from June 1, 2005 to August 18, 2013 and 10 percent disabling thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5283.  Under Diagnostic Code 5283, malunion or nonunion of the tarsal or metatarsal bones, a 10 percent rating is warranted for moderate symptoms; and a 20 percent rating is warranted for moderately severe symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities; the Board must evaluate all of the evidence to make equitable and just decisions. 38 C.F.R. § 4.6.  

During the July 2005 VA examination, it was noted that the Veteran stubbed the second toe of the right foot while playing football.  There was bruising and severe edema at that time that he reported had slowly resolved.  He had tenderness on palpation, a burning sensation if he bumped the toe and shooting pain along with burning.  Examination revealed nontender feet.  He had full range of motion of the toes with no weakness, decreased endurance and easy fatigability.  The second right toe was slightly tender to palpation with no residual burning or numbness.

The Veteran reported pain and occasional swelling of the right second toe during the February 2012 VA examination.  He had a full range of motion and no functional limitations on standing but a limitation walking.  Examination revealed evidence of painful motion but no instability.  When bumped, the toe pain increased.  The VA examiner stated that the right second toe caused some disability to include limitations in running.  The examiner found, however, that it was a mild disability.  X rays of the right foot were normal.  There were no degenerative changes.  Right second toe sprain with residual pain was diagnosed. 

From June 1, 2005 to August 18, 2013, the evidence shows that the sprained right second toe was manifested by tenderness and pain.  During this time, however, the Veteran had a full range of toe motion with no weakness or decreased endurance.  He also had no functional limitations on standing but some limitations when walking.  X-rays of the feet showed normal findings.  These findings demonstrate no more than a mild disability of the sprained right second toe and justify a noncompensable rating.  

The Board acknowledges that the Veteran may have had painful motion during this time.  The Board notes that 38 C.F.R. § 4.59 provides that with any form of arthritis, painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  The evidence during this period, however, disclosed normal right foot x rays with no degenerative changes.  Accordingly, the provisions of 38 C.F.R. § 4.59 do not apply.  In sum, a noncompensable rating and no more is warranted for sprained right second toe from June 1, 2005 to August 19, 2013.  

A review of the record also discloses that no more than a 10 percent rating for sprained right second toe is warranted since August 19, 2013.  To that end, the February 2014 VA examination disclosed subluxation and dislocation of the second proximal interphalangeal joint with a chip fracture.  He was assessed with having only a mild disability.  The VA examiner, however, opined that there was objective evidence of moderate painful motion of the right second toe.  X rays were normal.  Pain and fatigability reportedly limited his functional ability of the right foot according to the VA examiner.  During this time, the evidence shows that the right second toe was manifested by moderately painful motion but normal x rays.  These findings justify a finding of moderate disability and the assignment of no more than a 10 percent rating.  

The Board has reviewed Diagnostic Codes 5276 (pes planus), 5277 (weak foot), 5278 claw foot (pes cavus) 5280 (hallux valgus), 5281 (hallux rigidus) and 5282 (hammer toe) but finds they are not for consideration, as there is no evidence that the Veteran has any of these disabilities.  In this case, no other Diagnostic Code is applicable and the Board cannot identify a diagnostic code that would provide a rating higher.  

All Claims 
 
The Veteran has presented competent testimony regarding his symptoms of headaches and toe pain.  The Board, however, assigns greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted complete physical examinations.  The medical findings of record are also well reasoned and supported by the historical record, and they simply do not show a higher rating is warranted, except where otherwise noted.  

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the scheduler rating criteria adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the headaches, residuals of a traumatic brain injury and painful right second toe are fully contemplated by the applicable rating criteria.  The Veteran has not described any additional, unusual symptomatology for his disabilities on appeal that is not already contemplated by the schedular rating criteria.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment or frequent hospitalization due to either disorder, or that his symptoms have otherwise rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of an extraschedular rating for these disorders is not warranted.  38 C.F.R. § 3.321(b) (1).


ORDER

Entitlement to a rating higher than 10 percent for chronic headaches, residuals of a concussion from June 1, 2005 to July 21, 2010 is denied.  

Entitlement to a rating of 30 percent for chronic headaches, residuals of a concussion from July 22, 2010 to July 17, 2013 is granted subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating higher than 40 percent for chronic headaches, residuals of a concussion since July 18, 2013 is denied.

Entitlement to a compensable rating for residuals of a sprained right second toe from June 1, 2005 to August 18, 2013 is denied.  

Entitlement to a rating higher than 10 percent for residuals of a sprained right second toe since August 19, 2013 is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


